Exhibit 10.1

AMENDMENT TO MANAGEMENT AGREEMENT

THIS AMENDMENT TO MANAGEMENT AGREEMENT (this “Amendment”) is made and entered
into as of this 2 day of May, 2018 by and between MTGE Investment Corp., a
Maryland corporation (the “Company”), MTGE TRS, LLC, a Delaware limited
liability company and a subsidiary of the Company (“MTGE TRS”), MTGE Management,
LLC, a Delaware limited liability company (the “Manager”), and Annaly Capital
Management, Inc., a Maryland corporation (“Parent”), solely for the purposes of
Section 7 hereof. The Company, MTGE TRS, the Manager and Parent are each
sometimes referred to herein as a “Party” and collectively as the “Parties”.
Capitalized terms used herein but not defined shall have the meanings ascribed
to such terms in the Merger Agreement (as defined below). For the avoidance of
doubt, any reference herein to the Company shall mean, from and after the
Effective Time, the Surviving Corporation.

RECITALS

WHEREAS, the Company (f/k/a American Capital Mortgage Investment Corp.), MTGE
TRS (f/k/a American Capital Mortgage Investment TRS, LLC) and the Manager (f/k/a
American Capital MTGE Management, LLC) previously entered into that certain
Amended and Restated Management Agreement, dated as of July 1, 2016 (the
“Management Agreement”);

WHEREAS, contemporaneously with the entry into this Amendment, the Company has
entered into that certain Agreement and Plan of Merger, dated as of May 2, 2018,
by and among Parent, Mountain Merger Sub Corporation, a Maryland corporation and
a wholly owned subsidiary of Parent, and the Company (as may be amended from
time to time, the “Merger Agreement”); and

WHEREAS, in connection with the Merger Agreement and the transactions
contemplated thereby, the Parties desire, subject to the terms and conditions
set forth herein, to amend the Management Agreement to provide, among other
things, for: (i) the termination of the Management Agreement effective as of the
Termination Time (as defined below); and (ii) certain additional obligations and
agreements among the Parties and for the benefit of Parent.

NOW THEREFORE, in consideration of the mutual covenants and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

1. TERMINATION

Notwithstanding anything to the contrary in the Management Agreement, the
Parties hereby agree that the Management Agreement and all rights and
obligations of the Parties thereunder shall be terminated effective as of one
(1) month following the Closing Date (as defined in the Merger Agreement) (the
“Termination Time”, and such termination, the “Termination”) and without any
further notice or action by each of the Parties, except that: (i) the Company
shall reimburse the Manager for the Unreimbursed Expenses (as defined below)
within five (5) business days following delivery to the Company of the Manager’s
report of such expenses; (ii) the Company shall pay to the Manager the Accrued
Management Fees (as defined below) within five (5) business days following
delivery to the Company of the Manager’s written statement setting forth the



--------------------------------------------------------------------------------

computation of such fees; (iii) the Manager shall take those actions required by
Section 13 of the Management Agreement upon the terms and conditions set forth
therein; and (iv) Sections 3(c), 5, 7 (to the extent any Unreimbursed Expenses
(as defined below) have previously been incurred or are incurred in connection
with the Termination (which includes, for the avoidance of doubt, all
third-party legal, expert and other fees and expenses relating to any actions,
proceedings, lawsuits, demands, causes of action and claims, whether actual or
threatened, made by or against the Company in connection with, or after public
announcement of, the Merger Agreement, the Offer, the Merger or other
Transactions)), 8, 13 and 14 of the Management Agreement shall survive the
Termination. The Termination shall be deemed a Termination Without Cause (as
defined in the Management Agreement) for the purposes of Section 3(c) of the
Management Agreement. For the avoidance of doubt, any covenant or agreement of
the Parties contained in this Amendment which by its terms contemplates
performance after the Termination Time shall survive the Termination, including,
without limitation, such covenants and agreements contained in this Section 1
and Sections 4 through 11 hereof. For purposes of this Amendment, “Unreimbursed
Expenses” shall mean unreimbursed expenses incurred by the Manager pursuant to
the terms of the Management Agreement prior to the Termination Time in the
ordinary course of business and consistent with past practice, to the extent
reimbursable pursuant to Section 7 of the Management Agreement (including, for
the avoidance of doubt, pursuant to the last sentence of Section 7(c) of the
Management Agreement), subject to compliance with the provisions of Section 7(c)
of the Management Agreement, and “Accrued Management Fees” shall mean an amount
equal to the greater of (A) management fees payable for the period ending on the
date ninety (90) days after the date hereof or (B) unpaid management fees
accrued under Section 6 of the Management Agreement prior to the Termination
Time, in each case calculated in accordance with the terms of the Management
Agreement and whereby “Equity” (as defined in the Management Agreement) shall be
determined as of the end of the month which occurred immediately prior to the
Closing Date for any period following the Closing Date; provided, however, that
the management fees for the month in which the Termination Time occurs shall be
pro-rated based on the number of days in such month that have elapsed up to and
including the date on which the Termination Time occurs compared to the total
number of days in such month.

Following the Closing Date and until the Termination Time, the Manager hereby
agrees to continue to provide the services and activities (other than investment
advisory or investment management services) necessary or appropriate to allow
for an orderly transition of the management of the Company’s assets to Parent or
Parent’s manager, as Parent may determine, or as otherwise reasonably requested
by Parent. For the avoidance of doubt, the Manager shall not provide data
migration services (but nothing herein shall limit Parent’s ability to retain a
third party service provider at its sole cost to provide such services, and the
Manager shall reasonably cooperate at Parent’s sole cost in connection
therewith).

The Parties shall comply in all respects with all the terms and conditions of
the Management Agreement and shall not amend the Management Agreement or this
Amendment, in each case without the prior written consent of Parent. Except as
specifically permitted or required by the Merger Agreement, as required by law,
or as consented to in writing by Parent (which consent shall not be unreasonably
withheld, delayed or conditioned), the Manager shall conduct its activities with
respect to the Company and the Company’s subsidiaries in the ordinary course of
business consistent with past practice in all material respects.

 

2



--------------------------------------------------------------------------------

2. TERMINATION PAYMENT

In consideration for the Termination and the other promises, undertakings and
releases of the Manager hereunder, the Company shall pay the termination fee
amount of $41,659,461.54 (the “Termination Payment”), which shall be the
“Termination Fee” under the Management Agreement, to the Manager as follows:
(i) on the Closing Date, $36,659,461.54 and (ii) on the date the Termination
Time occurs, $5,000,000 (such payment, the “Post-Closing Termination Payment”),
subject in each case to the Manager’s compliance with the terms and conditions
of the Management Agreement (including, for the avoidance of doubt, as amended
by this Amendment). Notwithstanding anything to the contrary in the Management
Agreement, the Parties acknowledge and agree that the Termination Payment,
together with any Unreimbursed Expenses and Accrued Management Fees payable
hereunder, if any, shall be the entire amount payable to the Manager or any of
its affiliates in connection with the Termination and thereafter under or in
respect of the Management Agreement, as amended by this Amendment, unless the
Merger Agreement is validly terminated pursuant to Section 9.1 of the Merger
Agreement without the occurrence of the Effective Time, and except with respect
to those rights and obligations which, pursuant to Section 1 of this Amendment,
survive the Termination. For the avoidance of doubt, prior to the Termination,
the Manager shall only be entitled to receive payments from the Company that are
consistent with past practice and pursuant to the terms of the Management
Agreement; provided that this sentence shall not be deemed to limit any bona
fide claims the Manager may have (and payment thereof) pursuant to Sections
3(c), 7 (to the extent any Unreimbursed Expenses have previously been incurred
or are incurred in connection with the Termination (which includes, for the
avoidance of doubt, all third-party legal, expert and other fees and expenses
relating to any actions, proceedings, lawsuits, demands, causes of action and
claims, whether actual or threatened, made by or against the Company in
connection with, or after public announcement of, the Merger Agreement, the
Offer, the Merger or other Transactions)), 8, 13 or 14 of the Management
Agreement.

3. NON-SOLICITATION

From and after the date hereof until the earlier of the Acceptance Time or the
date, if any, on which the Merger Agreement is validly terminated pursuant to
Section 9.1 of the Merger Agreement without the occurrence of the Effective
Time, the Manager agrees that it shall not intentionally and knowingly take any
action, directly or indirectly, that is prohibited to be taken by the Company’s
Representatives (as defined in the Merger Agreement), and shall otherwise comply
with all obligations applicable to the Company’s Representatives, pursuant to
Section 6.3 of the Merger Agreement. The Manager shall not intentionally and
knowingly take any action that would reasonably be expected to cause any of the
conditions to the Offer or the Merger to be failed to be satisfied, other than
actions which the Company is permitted to take pursuant to the Merger Agreement
or as required by applicable law. For the avoidance of doubt, nothing in this
Amendment shall (i) restrict the Manager from assisting the Company in
discussions or negotiations regarding an Acquisition Proposal with any Person,
solely to the extent to which the Company is permitted to, and does, engage in
such discussions or negotiations with such Person pursuant to Section 6.3 of the
Merger Agreement, in each case in all respects in accordance with the Merger
Agreement or (ii) limit or otherwise modify the Company’s obligations pursuant
to Section 6.3 of the Merger Agreement. Notwithstanding the foregoing, actions
or inactions taken or not taken by any affiliate of the Manager in its capacity
as a stockholder of the Company with

 

3



--------------------------------------------------------------------------------

respect to the Company’s common stock owned by such stockholder shall not be
deemed to be a breach by the Manager of this Section 3. Nothing in Section 6.3
of the Merger Agreement or this Section 3 shall require the Manager to issue any
press release or make any public statement.

5. WAIVER

The Parties hereby waive, whether exercisable now or at any time in the future,
any and all rights to notice under the Management Agreement, to the extent
relating to the transactions contemplated by the Merger Agreement or this
Amendment.

6. RELEASE

Effective as of, and contingent upon, the Termination, each Party and its
affiliates hereby fully and unconditionally release and forever discharge each
other Party and the affiliates of each other Party (including, as applicable,
the Company Subsidiaries, Parent, the affiliates of Parent and the Surviving
Corporation, and the affiliates of the Manager), and their respective
administrators, executors, representatives, successors and assigns, from any and
all actions, causes of action, suits, debts, accounts, covenants, liabilities,
disputes, agreements, promises, damages, judgments, executions, claims, and
demands whatsoever in law or in equity that they ever had, now have, or that
they or their administrators, executors, representatives, successors and assigns
hereafter can or may have, arising under or pursuant to the Management
Agreement, except with respect to those rights and obligations which, pursuant
to Section 1 of this Amendment, survive the Termination.

7. SUCCESSORS AND ASSIGNS; THIRD PARTY BENEFICIARIES; GUARANTEE

This Amendment shall be binding upon and inure to the benefit of the Parties and
their respective heirs, personal representatives, successors and assigns as
provided in this Amendment. Parent and its affiliates, successors and assigns
shall be entitled to rely on this Amendment in connection with the consummation
of the transactions contemplated by the Merger Agreement. Parent shall be an
express third party beneficiary of this Amendment (including applicable
provisions of the Management Agreement) and Parent shall be entitled to enforce
such provisions as though it was a party hereto or thereto.

Effective as of, and contingent upon, the Closing, Parent fully and
unconditionally guarantees the timely and full performance of the
indemnification and payment obligations of the Company under this Amendment and
the Management Agreement as if it were the Company. Parent waives promptness,
diligence, notice of acceptance and any other notice with respect to its
guaranteed obligations and this paragraph and all demands whatsoever. Parent
covenants that the guarantee in this paragraph will not be discharged, except by
complete performance of the obligations contained in this Amendment. In
addition, effective as of, and contingent upon, the Closing, Parent shall
deposit the Post-Closing Termination Payment into an escrow fund or provide to
the Manager a letter of credit in respect of the Post-Closing Termination
Payment, in each case upon terms and conditions reasonably acceptable to the
Manager and Parent.

 

4



--------------------------------------------------------------------------------

8. ENTIRE AGREEMENT

The Management Agreement and this Amendment constitute the entire understanding
between the Parties with respect to the subject matter hereof and supersede all
prior discussions between them relating thereto. Any amendment or modification
to this Amendment shall be effective only if in writing and signed by each
Party, with the prior written consent of Parent. This Amendment shall terminate
and be of no force or effect in the event that the Merger Agreement is
terminated without the occurrence of the Effective Time.

9. COUNTERPARTS

This Amendment may be executed in multiple counterparts, each of which, when
executed and delivered, shall be deemed an original, but all of which shall
together constitute one and the same instrument.

10. PAYMENTS

All payments to be made pursuant to Section 1 and Section 2 hereof shall be made
by wire transfer, in immediately available funds, to the account set forth on
Schedule 1 or such other account designated by the Manager in writing at least
three (3) business days prior to such payment.

11. GOVERNING LAW

This Amendment shall be governed by and interpreted and construed in accordance
with the laws of the State of New York, without regard to conflict of laws
principles thereof.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment to Management
Agreement as of the day and year first above written.

 

MTGE INVESTMENT CORP. By:  

/s/ Donald Holley

Title:   Chief Financial Officer MTGE TRS, LLC By:  

/s/ Donald Holley

Title:   Vice President MTGE MANAGEMENT, LLC By:  

/s/ Kenneth L. Pollack

Title:   Senior Vice President

ANNALY CAPITAL MANAGEMENT, INC.,

solely for the purposes of Section 7

By:  

/s/ Anthony Green

Title:   Chief Legal Officer

[Signature Page to Amendment to Management Agreement]